DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is a non-final office action on the merits on patent application 15/859323, attorney docket AA6117-US 111548-236877. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/21/2021 has been entered. Application is assigned an effective filing date of 12/29/2017 based on the filing date of the provisional application 62593149, and is assigned to Intel Corp. In the submission of 9/21/2021, applicant has amended claims 1 and 8. Claims 1-14 are pending and are considered below. Claims 15-20 have been withdrawn from consideration as drawn to a non-elected invention. Note that Examiner will use numbers in parentheses to indicate numbered elements in prior art figures, and brackets to point to paragraph numbers where quoted material or specific teachings can be found.

 Response to Arguments
Applicant’s argument with respect to claims 1 and 8 have been considered and are persuasive. Applicant argues that the art of record Sung does not teach an insulation sidewall portion that is entirely above an uppermost surface of the second region of the upper fin portion.  Figure 9B shows a shoulder between 120b and the edge 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. (U.S. 2018/0151698) in view of Park et al. (U.S. 2016/0315081).

As for claim 1, 
Sung teaches an integrated circuit structure, comprising:
 a fin (504/110) comprising silicon [0036], the fin having a lower fin portion (adjacent to 106) and an upper fin portion (above 106) , the upper fin portion having a first region (under first gate),  a second region (between gates), and a third region (under the second gate), the second region between and continuous with the first region and the third region, the first region, the second region, and the third region of the upper fin portion have a same semiconductor composition (Sung teaches that the epitaxial material may be the same as the substrate material, which forms the portion of the fins in the first and third regions.  Sung [0036]); 

 a first gate electrode (108) over the upper fin portion and over a first portion of the insulating structure (shown in fig 7); 
 a second gate electrode (“there may be additional gate structure(s) (not shown) similar and parallel to gate structure 108” [0036]) over the upper fin portion and over a second portion of the insulating structure (it is inherent that the additional gates would also be formed over the fins and insulating structures so that the finFETs would have the advantage of a channel on 3 sides of the fin); 
 a first dielectric spacer (120a) along a sidewall of the first gate electrode (108); 
 a second dielectric spacer along a sidewall of the second gate electrode (120a, not shown, [0036]), the second dielectric spacer continuous with the first dielectric spacer over a third portion of the insulating structure between the first gate electrode and the second gate electrode (shown in figure 8); 
 and a third dielectric spacer (120b) along a sidewall of the second region of the upper fin portion and not on a top surface of the fin (shown in figures 8 and 9a-9c, the dielectric is removed for the growth of the source drains 113), the third dielectric spacer continuous with the first and second dielectric spacers (they are formed of the same layer),  wherein a combination of the first, second and third dielectric spacers App. No. 15/859,3232 Examiner: Bodnar, John A.Docket No. AA6117-US 111548-236877Art Unit: 2893cover an entirety of the third portion of the insulating structure between the first gate electrode and the second gate electrode (shown in figure 1, where the cross section B-B divides identical devices).  

However, Park teaches in figure 10B a third dielectric spacer (150F) that has an uppermost surface (at the curved top) above an entirety of an uppermost surface of the second region (120b, above isolation 130) of the upper fin portion.
It would have been obvious to one skilled in the art at the effective filing date of this application to recess the fin below the spacer because protruding parts P epitaxially grown on the outer fin active region spacers may grow relatively long in a lateral direction. Park [0044]. One skilled in the art would have combined these elements with a reasonable expectation of success.

As for claim 2, 
Sung in view of Park makes obvious the integrated circuit structure of claim 1, and Sung teaches that the first and second dielectric spacers comprise silicon and nitrogen (SiO or SiN, [0031]).  

As for claim 3, 
Sung in view of Park makes obvious the integrated circuit structure of claim 1, further comprising:
embedded source or drain structures (114) on opposing sides of the first gate electrode (108, shown in figure 1) and on opposing sides of the second gate electrode (not shown).  

As for claim 8, 
Sung teaches in figure 1 and 8 an integrated circuit structure, comprising:
a first fin (504A/112A) comprising silicon [0036], the first fin having a lower fin portion (adjacent to 106) and an upper fin portion (above 106), the upper fin portion of the first fin having a first region and a second region continuous with the first region, wherein the first region and the second region of the upper fin portion have a same semiconductor composition (Sung teaches that the epitaxial material may be the same as the substrate material, which forms the portion of the fins in the first and third regions.  Sung [0036]); 
 a second fin (504B/112B) comprising silicon, the second fin having a lower fin portion (adjacent to 106) and an upper fin portion (above 106) , the upper fin portion of the second fin having a first region and a second region continuous with the first region, wherein the first region and the second region of the upper fin portion have a same semiconductor composition,  (Sung teaches that the epitaxial material may be the same as the substrate material, which forms the portion of the fins in the first and third regions.  Sung [0036]);
 an insulating structure (106) directly adjacent sidewalls of the lower fin portion of the first fin and directly adjacent sidewalls of the lower fin portion of the second fin (Shown in figure 1); 
 a gate electrode (108) over the first region of the upper fin portion of the first fin, over the first region of the upper fin portion of the second fin, and over a first portion of 
 a first dielectric spacer (120b) along a sidewall of the second region of the upper fin portion of the first fin and not on a top surface of the first fin (see figs 1, 8, 9); the first dielectric spacerApp. No. 15/859,3234 Examiner: Bodnar, John A. Docket No. AA6117-US 111548-236877Art Unit: 2893having an uppermost surface above an entirety of an uppermost surface of the second region of the upper fin portion of the first fin (upper edge of 120a is the uppermost surface  and is shown above the source drains therefore above 312 in figure 3, and 312 is the second portion of the fin) ; 
 and a second dielectric spacer (120b) along a sidewall of the second region of the upper fin portion of the second fin and not on a top surface of the second fin, the second dielectric spacer continuous with the first dielectric spacer over a second portion of the insulating structure between the first fin and the second fin, (shown in center of figure 1) the second dielectric spacer having an uppermost surface above an entirety of an uppermost surface of the second region of the upper fin portion of the second fin,   (the upper edge of 120b is the uppermost surface  and is shown above the source drains therefore above 312 in figure 3, and 312 is the second portion of the second  fin),
and wherein a combination of the first and second dielectric spacers cover an entirety of the second portion of the insulating structure between the first fin and the second fin (shown in figures 1 and 8).  
Sung does not teach that the first and second dielectric spacer has an uppermost surface above an entirety of an uppermost surface of the second region of the first and second fin portion.

It would have been obvious to one skilled in the art at the effective filing date of this application to recess the fin below the spacer because protruding parts P epitaxially grown on the outer fin active region spacers may grow relatively long in a lateral direction. Park [0044]. One skilled in the art would have combined these elements with a reasonable expectation of success.

As for claim 9, 
Sung in view of Park makes obvious the integrated circuit structure of claim 8, and teaches that the first and second dielectric spacers comprise silicon and nitrogen (SiO or SiN, [0031]). 

As for claim 10, 
Sung in view of Park makes obvious the integrated circuit structure of claim 8, further comprising:
App. No. 15/859,3234 Examiner: Bodnar, John A.Docket No. AA6117-US 111548-236877Art Unit: 2893embedded source or drain structures (113a 113b, 114a 114b) on opposing sides of the gate electrode (108), the embedded source or drain structures having a bottom surface below a top surface of the first and second dielectric spacers along the sidewalls of the upper fin portions of the first and second fins (shown in figure 9a, where the embedded portion 313 extends below 120b), and 
the embedded source or drain structures (114A, 114B) having a top surface above a top surface of the first and second dielectric spacers (120b) along the sidewalls of the upper fin portions of the first and second fins (shown in figure 1).  

Claims 4-7 and 11 -14 are rejected under 35 U.S.C. 103 as being unpatentable over Sung in view park and further in view of Chung (U.S. 2016/0247876). 

As for claim 4, 
Sung in view of Park makes obvious the integrated circuit structure of claim 1, but does not teach that the insulating structure comprises a first insulating layer, a second insulating layer directly on the first insulating layer, and a dielectric fill material directly laterally on the second insulating layer. 
However Chung teaches in figure 1B an STI isolation structure that comprises a first insulating layer (132), a second insulating layer (134) directly on the first insulating layer, and a dielectric fill material (136) directly laterally on the second insulating layer.
It would have been obvious to one skilled in the art at the effective filing date of this application to substitute the dielectric stack of Chung for the single layer isolation of Sung because the additional layers act as a dopant barrier, Chung [0090]. One skilled in the art would have combined these elements with a reasonable expectation of success.

As for claim 5, 

Chung does not specify undoped oxide, but it is inherent that it is undoped because an undoped oxide would be used unless the specific characteristics of a doped oxide were needed, compelling the use of a more expensive and complex doping process.  One skilled would understand an unspecified oxide to be an undoped oxide.
In addition, it would have been obvious to one skilled in the art at the effective filing date of this application start with an oxide liner because it can be evenly and thinly deposited in high aspect ratio features.  One skilled in the art would have combined these elements with a reasonable expectation of success.

As for claim 6, 
Sung in view of Park and Chung makes obvious the integrated circuit structure of claim 4 and Chung teaches that the second insulating layer (134) comprises silicon and nitrogen (polysilicon or silicon nitride, [0076]).  
It would have been obvious to one skilled in the art at the effective filing date of this application to use the nitride of Chung because SiN provides a good diffusion barrier for the substrate. One skilled in the art would have combined these elements with a reasonable expectation of success.

As for claim 7, 


As for claim 11, 
Sung in view of Park makes obvious the integrated circuit structure of claim 8, but does not teach that the insulating structure comprises a first insulating layer, a second insulating layer directly on the first insulating layer, and a dielectric fill material directly laterally on the second insulating layer. 
However Chung teaches in figure 1B an STI isolation structure that comprises a first insulating layer (132), a second insulating layer (134) directly on the first insulating layer, and a dielectric fill material (136) directly laterally on the second insulating layer.
It would have been obvious to one skilled in the art at the effective filing date of this application to substitute the dielectric stack of Chung for the single layer isolation of Sung because the additional layers act as a dopant barrier, Chung [0090]. One skilled in the art would have combined these elements with a reasonable expectation of success.
 
As for claim 12, 
Sung in view of Park and Chung makes obvious the integrated circuit structure of claim 11, and in the combination Chung teaches that the first insulating layer (132) is a non-doped insulating layer comprising silicon and oxygen Chung [0029, 0077]. 
Chung does not specify undoped oxide, but it is inherent that it is undoped because an undoped oxide would be used unless the specific characteristics of a doped 
In addition, it would have been obvious to one skilled in the art at the effective filing date of this application start with an oxide liner because it can be evenly and thinly deposited in high aspect ratio features.  One skilled in the art would have combined these elements with a reasonable expectation of success.

As for claim 13, 
Sung in view of Park and Chung makes obvious the integrated circuit structure of claim 11, wherein the second insulating layer (134) comprises silicon and nitrogen (polysilicon or silicon nitride, [0076].  
It would have been obvious to one skilled in the art at the effective filing date of this application to use the nitride of Chung because SiN provides a good diffusion barrier for the substrate. One skilled in the art would have combined these elements with a reasonable expectation of success.

As for claim 14, 
Sung in view of Park and Chung makes obvious the integrated circuit structure of claim 11 and Sung teaches the dielectric fill material (106) comprises silicon and oxygen Sung [0029].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660. The examiner can normally be reached M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A BODNAR/Examiner, Art Unit 2893